In the

   United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-3099
RICHARD BELL,
                                               Plaintiff-Appellant,

                                v.

CAMERON TAYLOR, et al.,
                                            Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
            No. 1:13-cv-798 — Tanya W. Pratt, Judge.
                    ____________________

      ARGUED APRIL 1, 2015 — DECIDED JUNE 29, 2015
                    ____________________

   Before WOOD, Chief Judge, FLAUM, Circuit Judge, and
KENNELLY, District Judge. *
   FLAUM, Circuit Judge. Richard Bell sued various de-
fendants for copyright infringement, accusing each of
impermissibly displaying a photo that he owns on web-


* The Honorable Matthew F. Kennelly, United States District Judge
for the Northern District of Illinois, sitting by designation.
2                                                   No. 14-3099

sites promoting their respective businesses. Bell’s com-
plaint sought both damages and an injunction prohibit-
ing future use of the photo. The defendants moved for
summary judgment on the damages issue, arguing that
Bell cannot demonstrate how they caused him financial
harm and, thus, that he is not entitled to monetary recov-
ery. The district court granted the motion, and Bell ap-
pealed. In addition to the summary judgment ruling, Bell
contests the district court’s denial of two motions to com-
pel and a motion seeking leave to file a fourth amended
complaint.
     We have no jurisdiction to decide these issues. Alt-
hough the court purported to issue a “final judgment”
after ruling on the defendants’ summary judgment mo-
tion, it did so in error; the issue of injunctive relief was
never adjudicated. Because Bell’s copyright claim was not
entirely disposed of by the district court’s summary
judgment ruling, the judgment—by definition—was not
final. Accordingly, an appeal in this case is premature un-
til the district court resolves Bell’s outstanding claims for
injunctive relief.
                        I. Background
   Richard Bell, a lawyer and photographer, alleges that
three small Indianapolis business owners (and the small
businesses of two of those three defendants), violated
federal copyright laws (and an Indiana theft statute) by
publishing on the internet a photo that he took of the In-
dianapolis skyline without his authorization. Defendant
Fred O’Brien has an insurance business (co-defendant
Insurance Concepts) and, for a few weeks in 2011, oper-
ated a website (www.insuranceconceptsfinancial.com),
No. 14-3099                                                      3


where he allegedly displayed the photo. Defendant Cam-
eron Taylor operates a computer business (co-defendant
Taylor Computer Solutions), which he advertises on the
web at www.taylorcomputersolutions.com. Bell alleges
that he used the photo between January 2009 and April
14, 2011. Defendant Shanna Cheatham is a real estate
agent,       who    marketed      her     services      at
www.shannasells.com. Bell alleges that her site displayed
his photo between June 2008 and June 15, 2011. Bell at-
tached his photo to the (operative) third amended com-
plaint, which sought both monetary damages and injunc-
tive relief.
    In August 2013, the district court set a deadline for fil-
ing motions for leave to amend the pleadings. Neverthe-
less, Bell sought to amend his complaint (for a fourth
time) nearly eight months after the cut-off. The impetus
for Bell’s motion to amend was his realization that de-
fendant Taylor had not actually used the photo at issue (a
photo of Indianapolis’s skyline during the daytime); ra-
ther, Taylor’s website displayed a different photo belong-
ing to Bell—one depicting Indianapolis’s skyline at night.
Although motions for leave to amend are to be granted
liberally, the district court denied Bell’s motion, citing
undue delay and his own carelessness as grounds for the
ruling.
   On May 2, 2014, the defendants filed a motion for
summary judgment. In it, they argued that defendant
Taylor was entitled to summary judgment, because she
never displayed the photo about which Bell complained.
And, as to all defendants, they argued that Bell was not
entitled to damages; “even in the event [Bell] is able to
4                                                  No. 14-3099

establish ownership of the photo in question … he is not
entitled to economic damages based upon applicable law
and the facts of this case,” they contended. The defend-
ants moved to dismiss the state law claim on preemption
grounds.
    The district court concluded that, although Bell had
established ownership of the photo, he was not entitled
to damages. In the court’s view, Bell failed to demonstrate
that the defendants profited from their misuse of his pho-
to. And, though the court agreed that Bell was entitled to
damages equal to the photo’s fair market value, it
deemed his affidavit representing its value ($200) as in-
sufficient proof. It also agreed that Bell’s state claims
were preempted, and so it granted the defendants’ sum-
mary judgment motion in full.
    In doing so, the court also denied an outstanding mo-
tion to compel that Bell had filed earlier in the case. In
that motion, Bell sought spreadsheets that defendant
Cheatham’s expert had used in the creation of a table she
made displaying the web traffic that Cheatham’s site re-
ceived before, during, and after the period in which she
displayed Bell’s photo. Earlier in the proceedings, the dis-
trict court also had denied Bell’s request for tax returns
from each defendant for every year from 2000 to 2011,
which Bell hoped would show that the defendants’ prof-
its increased during the periods in which their websites
displayed Bell’s photo.
   On the day the court ruled on the defendants’ sum-
mary judgment motion, it also entered what was labeled
“Final Judgment,” purporting to dispose of the case in
the defendants’ favor. Bell then appealed, arguing that
No. 14-3099                                                     5


the district court made a multitude of errors. First, he
charges the district judge with improperly denying his
two motions to compel, unfairly impeding his ability to
prove an entitlement to monetary damages. Second, Bell
contends that, even setting aside the court’s discovery
ruling, it erroneously granted summary judgment in fa-
vor of the defendants on the damages issue. Third, he
claims that the district court improperly denied his mo-
tion for leave to amend his complaint for the fourth time
in order to correct his photo identification error with re-
spect to Taylor. Finally, Bell asserts that the court inap-
propriately entered final judgment in this case, as the de-
fendants’ summary judgment motion (and the court’s
ruling on it) only pertained to Bell’s claim to monetary
relief; Bell’s request for an injunction was never ad-
dressed.
                        II. Discussion
   We begin, and end, with the issue of appellate juris-
diction, because—as it turns out—we have none here.
Having reviewed the defendants’ summary judgment
motion and the district court’s opinion, Bell is correct: the
court did not resolve his claims for injunctive relief. As
such, the district court’s ruling was not final, and Bell’s
appeal is premature.
    In their motion for summary judgment, the defend-
ants made clear that they were moving for judgment only
as to the issue of damages. Indeed, they captioned their
brief in support of their summary judgment motion as a
“Motion for Partial Summary Judgment as to Damages
and Preemption.” And the district court acknowledged
6                                                   No. 14-3099

as much in its opinion, noting that the “Defendants …
rest their motion for summary judgment on the premise
that Mr. Bell cannot establish actual damages or indirect
profits.” Bell v. Taylor, No. 13-cv-798, 2014 WL 4250110, at
*4 (S.D. Ind. Aug. 26, 2014). For that reason, the district
court’s opinion did not decide whether Bell’s claims war-
rant injunctive relief. See id. at *4–5 (rejecting plaintiff’s
damages theories).
    Yet Bell sought both damages and an injunction
against the defendants. So, despite the court’s ruling,
Bell’s copyright claim was still alive. Indeed, “[t]he exist-
ence of damages suffered is not an essential element of a
claim for copyright infringement.” Davis v. The Gap, Inc.,
246 F.3d 152, 158 (2d Cir. 2001) (vacating a grant of sum-
mary judgment for defendants on a copyright claim,
where the district court neglected to resolve plaintiff’s
request for declaratory relief). The case, therefore, was
not over. The judge, however, seemed to overlook that
Bell’s complaint also requested injunctive relief, and so—
the same day she issued her decision on the defendants’
motion for summary judgment—she also entered what
purported to constitute a final judgment in the case. It
read: “Having this day granted summary judgment in
favor of Defendants, the Court hereby enters
JUDGMENT in favor of Defendants and against the
Plaintiff. Plaintiff shall take nothing by way of his com-
plaint.” This was done in error, because every issue had
not been resolved.
    Bell declined to bring the error to Judge Pratt’s atten-
tion. Federal Rule of Civil Procedure 60(a) provides: “The
court may correct a clerical mistake or a mistake arising
No. 14-3099                                                     7


from oversight or omission whenever one is found in a
judgment, order, or other part of the record. The court
may do so on motion or on its own, with or without no-
tice.” And Rule 60(b) makes clear that “[o]n motion and
just terms, the court may relieve a party or its legal repre-
sentative from a final judgment, order, or proceeding for
the following reasons: (1) mistake, inadvertence, surprise,
or excusable neglect; … (6) any other reason that justifies
relief.” Rule 59(e) permits “motion[s] to alter or amend a
judgment,” requiring that such a motion be filed within
28 days of the judgment’s entry. Because the district
judge mistakenly believed that she had entered a proper
final judgment, it seems that a motion brought under any
of these rules would have sufficed to alert her that Bell’s
claims had not been resolved in full, and thus that the
final judgment had been entered erroneously. Yet Bell
filed no motion.
    Instead, Bell sought appellate review, filing a notice of
appeal, and asking us to review (as detailed above) vari-
ous rulings made by the district judge. However, 28
U.S.C. § 1291 grants us “jurisdiction of appeals from all
final decisions of the district courts of the United States.”
And a decision is not final “unless it ends the litigation
on the merits.” Cunningham v. Hamilton County, 527 U.S.
198, 204 (1999). In other words, “[a] district court’s deci-
sion is final when only ministerial details remain.” Man-
ley v. City of Chicago, 236 F.3d 392, 395 (7th Cir. 2001).
That clearly is not the case here, as the issue of injunctive
relief remains undecided.
   Moreover, the order entered by the district court pur-
porting to be a “final judgment” is of no consequence. As
8                                                            No. 14-3099

we have said, “a district court’s label cannot convert an
otherwise non-final judgment into a final judgment.” Du-
bicz v. Commonwealth Edison Co., 377 F.3d 787, 792 (7th
Cir. 2004). “A district court’s decision is a final judgment
only when the decision meets the requirements for being
a final judgment.” Id. at 791. Here, those requirements
were not met. Accordingly, we have no jurisdiction to
decide the issues presented by Bell in this appeal. 1
                          III. Conclusion
   For the foregoing reasons, we DISMISS this appeal for
lack of jurisdiction and REMAND to the district court for
resolution of the outstanding issues identified in this
opinion.




1 The defendants argue that “in the event [we] affirm[] the district
court’s summary judgment ruling, the issue of declaratory relief be-
comes moot,” because the photos have been removed from their re-
spective websites. Setting aside the defendants’ overly simplistic
view of mootness, see e.g., Friends of the Earth, Inc. v. Laidlaw Envtl.
Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (discussing the “stringent”
test for proving mootness in the face of voluntary cessation), we
need not—in fact, we cannot—address the merits of that position in
the absence of a final judgment.